MR. JUSTICE SHEEHY,
delivered the opinion of the Court.
Thomas and Kay Manaras, husband and wife appeal from a judgment of the Hill County District Court entered on behalf of Knight and Company (hereafter referred to as Knight), in the amount of $ 75,000, as the reasonable value of architectural services rendered to the Manarases.
The Manarases own an interest in the Fair Hotel- and some adjacent property in Havre, Montana. They consulted Knight, an architectural firm, in 1969 concerning plans for remodeling or replacing the hotel. In 1970, Knight and the Manarases orally agreed to the preparation of drawings to accompany a feasibility study for a new hotel. Knight prepared schematic sketches which were shown as exhibits in the feasibility study put together by Brelsford, McKee and Associates.
After a two year hiatus during which the project remained dormant, the project was revived in the spring of 1973, and a second, updated feasibility study was prepared complete with sketches drawn by Knight. Several meetings ensued. Manaras received an itemized, preliminary cost estimate for the proposed construction by a letter from Knight dated October 18, 1973. Included in this itemized figure was an architectural fee of $123,259.
Knight proceeded with drafting the plans for the proposed hotel to the extent that contract bids were obtainable. Thomas and Kay Manaras notified Knight by letter dated August 2, 1974 to discontinue work on the project. Knight responded by a letter dated August 21, 1974 and advised Manaras that “. . . we have proceed*450ed on your behalf in this matter and even if you should wish to abandon your efforts, we are entitled to be paid for our services.”
There exists a conflict in the evidence as to the understandings of the parties. Kenneth Knight, a partner in Knight, and Robert Taylor, also a partner and branch manager of the Knight office in Havre, contend there existed an express oral agreement entered into around November 1970, in which Knight was to prepare the feasibility sketches for the first feasibility study and for which Knight would be paid $ 1,000 if the project did not go forward. If the project did go forward, Knight was to be engaged as the architect for the project at a normal fee with the $ 1,000 indebtedness becoming merged into the architectural fee. Knight and Taylor contend that the same agreement was made concerning the sketches for the second feasibility study.
The Manarases deny any such verbal agreement and contend that they were told by Knight and Taylor several times that Knight was an expert at obtaining financing and would find financing for the project and that the payment of the architectural fees was contingent upon Knight finding financing for the project.
The trial court concluded that an oral agreement was entered into between the parties by which Knight was to furnish architectural services to the Manarases but no express agreement was reached as to the amount of compensation for the services. The trial court found an implied agreement at law to pay the reasonable value of the services performed in the amount of $75,000 and entered judgment accordingly.
The sole issue presented on this appeal is whether there exists substantial evidence on the record to support the finding of the trial court that there was an implied agreement at law between the parties whereby the appellants were to pay $75,000 as the reasonable value of the services rendered by the respondent to the appellants. We find that the record does sustain such a finding and affirm.
The standard of review in a nonjury civil case is simply to determine if there is substantial evidence on the record to support the findings and conclusions of the trial court. Hornung v. Estate of *451Lagerquist (1970), 155 Mont. 412, 420, 473 P.2d 541, 546; Cameron v. Cameron (1978), 179 Mont. 219, 587 P.2d 939, 944.
When reviewing evidence, this Court must do so in the light most favorable to the party which prevailed in the District Court. Cameron, 587 P.2d 945; Arrowhead, Inc. v. Safeway Stores, Inc. (1978), 179 Mont., 510, 587 P.2d 411, 413. “. . . ‘Substantial evidence’ is evidence such ‘as will convince reasonable men and on which such men may not reasonably differ as to whether it establishes the prevailing party’s case, and, if all reasonable men must conclude that the evidence does not establish such case, then it is not substantial evidence.’ (citing cases.) The evidence may be inherently weak and still be deemed ‘substantial’ and substantial evidence may conflict with other evidence presented. ..” Cameron, 587 P.2d 944.
As in Cameron, most of the evidence presented at trial consisted of the testimony of witnesses and, as a result, the credibility of such witnesses is important on appeal. In the present case there was a conflict in testimony between the Knight partners and the Manarases as to the terms of compensation for the sketches drafted for the feasibility studies. However, as we stated in Cameron, and we reaffirm here: “ ‘the credibility and weight given the witnesses, however, is not for this Court to determine. This is a primary function of a trial judge siting without a jury;. .’ Cameron, 587 P.2d 945.
In the same manner the understandings of the parties as to the manner of financing the hotel project is in conflict. Here the District Court decided that the evidence was insufficient to establish that respondent had any “responsibility” to obtain financing for the project. We will not interfere with this factual determination. “. . . We will not substitute our judgment for that of the trier of the fact, but rather will not only consider whether substantial credible evidence supports the findings and conclusions. Those findings will not be overturned by this Court unless there is a clear preponderance of evidence against them. We will view the evidence in a light most favorable to the prevailing party, recognizing that substantial evidence may be weak or conflicting with *452other evidence, yet still support the findings. Finally, where the credibility of witnesses is of prime importance, as it is here, the determination of the weight given to the testimony is the primary function of the trial judge sitting without a jury and not that of this Court.” Cameron, 587 P.2d 945.
Applying the foregoing standard of review, we hold that the findings and conclusions of the District Court are sufficiently supported by the evidence.
The judgment of the District Court is affirmed.
MR. CHIEF JUSTICE HASWELL, concurs.